 1

 2
                                                                 JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   JERRY BELL,                              Case No. 2:18-cv-09773- AB (AFM)
12
                        Plaintiff,
                                               JUDGMENT
13
            v.
14
     EDMUND GERALD BROWN, JR.,
15
     et al.,
16
                        Defendants.
17

18         Pursuant to the Court’s Order Accepting the Report and Recommendation of
19   the United States Magistrate Judge,
20         IT IS ORDERED AND ADJUDGED that the action is dismissed without
21   prejudice.
22

23   DATED: May 22, 2019
24

25
                                           ____________________________________
26
                                                  ANDRÉ BIROTTE, JR.
27                                           UNITED STATES DISTRICT JUDGE
28
